Case: 19-30734      Document: 00515430511         Page: 1    Date Filed: 05/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                               May 27, 2020
                                      No. 19-30734
                                                                               Lyle W. Cayce
                                                                                    Clerk
SHARON KIM BEAZLEY, individually & on behalf of minor child, LMB;
LILLIAN MARIE BEAZLEY, JORDON KALE BEAZLEY; JAKE LYNFIELD
BEAZLEY,

               Plaintiffs - Appellants

v.

METROPOLITAN LIFE INSURANCE COMPANY; SCHLUMBERGER
TECHNOLOGY CORPORATION,

               Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:16-CV-1188


Before STEWART, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiffs, survivors of decedent Greg Lynfield Beazley (Mr. Beazley),
brought suit against Defendants, Metropolitan Life Insurance Company
(“MetLife”) and Schlumberger Technology Corporation (“STC”), alleging that
Defendants unlawfully denied a claim for life insurance benefits due under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30734        Document: 00515430511           Page: 2     Date Filed: 05/27/2020



                                        No. 19-30734
policies Mr. Beazley had purchased while an employee of STC. The policies
were issued by MetLife as part of an employee welfare plan (“Plan”) STC had
established, and the Plan is governed by the Employee Retirement Income
Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. In a thorough opinion, the
district court determined that MetLife, the insurer and claims administrator
for the Plan, did not abuse its discretion in denying Plaintiffs’ claim. Beazley v.
Metro. Life Ins. Co., 413 F. Supp. 3d 535, 538 (W.D. La. 2019). We affirm. 1
                                                I.
       We review the district court’s decision de novo, “applying the same
standards as the district court” in this ERISA case. Schexnayder v. Hartford
Life & Acc. Ins. Co., 600 F.3d 465, 468 (5th Cir. 2010); see Swenson v. United
of Omaha Life Ins. Co., 876 F.3d 809, 810 (5th Cir. 2017). “Because the Plan
gave [MetLife] discretionary authority to determine eligibility for benefits as
well as to construe the Plan’s terms, we review [MetLife]’s denial of benefits
for an abuse of discretion.” Schexnayder, 600 F.3d at 468.
                                               II.
       On appeal, Plaintiffs first contend that MetLife had an inherent conflict
of interest as both the Plan’s insurer and claims administrator. It is true that
the Supreme Court has stated that a conflict of interest exists where, as here,
the plan administrator both evaluates and pays claims. Metro. Life Ins. Co. v.
Glenn, 554 U.S. 105, 114 (2008). However, the Court has also explained that
this conflict does not per se change the standard of review from “deferential to
de novo.” Id. Rather, the “conflict should be weighed as a factor in determining


       1 In the district court, defendants named Jared Beazley, a biological child of Mr.
Beazley, as a defendant in interpleader. Because of the district court’s conclusion that
MetLife did not abuse its discretion in denying plaintiffs’ benefits claim, the district court did
not determine whether Jared Beazley would have been a proper beneficiary under the
benefits policies at issue, and Jared Beazley did not participate in this appeal.
                                                2
    Case: 19-30734    Document: 00515430511     Page: 3   Date Filed: 05/27/2020



                                 No. 19-30734
whether there is an abuse of discretion.” Id. at 115 (internal quotation marks
and citation omitted). “A reviewing court may give more weight to a conflict of
interest, where the circumstances surrounding the plan administrator’s
decision suggest ‘procedural unreasonableness.’” Schexnayder, 600 F.3d 465,
469 (5th Cir. 2010) (quoting Glenn, 554 U.S. at 118).
      In Schexnayder v. Hartford Life & Acc. Ins. Co., the district court found
such procedural unreasonableness, and, ultimately, an abuse of discretion by
the plan administrator; we affirmed. Id. at 467, 471. There, the plaintiff had
been covered by an employer-sponsored disability insurance plan that was
administered and insured by Hartford Life Group Insurance Co. (“Hartford”).
Id. at 467. Based on recurrent pain in the plaintiff’s back and extremities, the
Social Security Administration (“SSA”) determined that he was “totally
disabled,” thereby authorizing him to receive SSA disability payments. Id. at
467-68.   Despite this determination, Hartford, which had been making
disability payments to the plaintiff, re-evaluated him and concluded he did not
“remain disabled from any occupation” and thus terminated its benefits
payments. Id.    Plaintiff sued, and we affirmed the district court’s
determination that Hartford abused its discretion in terminating his disability
benefits. Id. Our ruling was based on the fact that “Hartford did not address
the SSA award” in its decision to deny benefits. Id. at 471. Its failure to even
“acknowledge an agency determination that was in direct conflict with its own
determination” showed that “the method by which it made the decision [to
terminate benefits] was unreasonable.” Id.
      Here, by contrast, Plaintiffs merely make the conclusory argument that
“MetLife’s method in making its benefits decision . . . was unreasonable.” They
entirely fail to identify how or why MetLife’s decision-making was
unreasonable, other than the fact that MetLife has a conflict of interest. But
                                       3
    Case: 19-30734      Document: 00515430511        Page: 4    Date Filed: 05/27/2020



                                    No. 19-30734
without showing how “that conflict is . . . a significant factor in this case,” we
cannot conclude that MetLife abused its discretion. Holland v. Int’l Paper Co.
Ret. Plan, 576 F.3d 250 (5th Cir. 2009); see Glenn, 554 U.S. at 114.
      Plaintiffs next argue that the district court erred because MetLife
supposedly delayed mailing a notice to Mr. Beazley of his option to convert or
port his policies following his termination from STC and thus the termination
of his policies. Plaintiffs contend that it “seems unfair” for MetLife to “avoid
responsibility” for sending this notice to Mr. Beazley twenty-three days after
STC terminated him.          However, they identify neither caselaw nor any
statutory, regulatory, or Plan provision imposing a duty on MetLife to provide
notice to Mr. Beazley of his option to convert or port his policies beyond that
already contained in the Plan. Because Plaintiffs fail to identify such a duty,
they do not demonstrate that MetLife abused its discretion by mailing notice
of the right to convert or port in a dilatory manner.
      Plaintiffs further contend that the Plan does not address the
consequences of an insured dying within the time period in which coverage can
be ported. 2 However, the Plan’s terms are clear. Under the Plan, since MetLife
sent written notice to Mr. Beazley of his option to port “more than 15 days after
but within 91 days” of the end of his insurance, Mr. Beazley had 45 days from
the termination of his employment to request, in writing, to port. And it is
undisputed that Mr. Beazley did not request to port his coverage during the 37
days from when his life insurance ended on May 6, 2014 until his death on
June 12, 2014.




      2Mr. Beazley had both basic and supplemental life insurance. Per the Plan, only the
supplemental life insurance policy was eligible for porting.
                                           4
    Case: 19-30734    Document: 00515430511     Page: 5      Date Filed: 05/27/2020



                                 No. 19-30734
      The Plan also expressly provides that if (1) an insured dies “within 31
days” of when his life insurance ends and (2) MetLife has “not received” an
application to port, the insured’s beneficiaries may still receive payment under
the policy, provided MetLife receives a benefits claim accompanied by a proof
of death. However, Mr. Beazley died after the lapse of this 31-day period, and
thus Plaintiffs cannot avail themselves of this provision.

      Plaintiffs final argument is that MetLife acted unreasonably by not
immediately providing Donna Latiolais, a Beazley family friend, with
information on porting coverage when, at the request of Mr. Beazley’s widow,
Latiolais contacted the company to inquire about Mr. Beazley’s coverage. But
Plaintiffs do not cite any legal duty MetLife had to provide Latiolais with
information on porting coverage. Plaintiffs also provide no support for their
contention that MetLife abused its discretion by not allowing Mr. Beazley’s
beneficiaries to port his insurance coverage. Accordingly, Plaintiffs have not
shown that MetLife abused its discretion in denying their claims.

                                     ***
      For these reasons, the judgment of the district court is AFFIRMED.




                                       5